Exhibit 10.2

REVOLVING NOTE

 

$10,000,000.00    McLean, Virginia    Effective April 30, 2007

FOR VALUE RECEIVED, Integral Systems, Inc., a Maryland corporation (“Integral”),
SAT Corporation, a California corporation (“SAT”), Newpoint Technologies, Inc.,
a Delaware corporation (“NTI”), Real Time Logic, Inc., a Colorado corporation
(“RTL”), and Lumistar, Inc., a Maryland corporation (“Lumistar”, and together
with Integral, SAT, NTI and RTL, collectively and individually, and jointly and
severally, the “Borrower”), having an address at 5000 Philadelphia Way, Suite A,
Lanham, Maryland 20706, jointly and severally promise to pay to the order of
Bank of America, N.A. (the “Lender”), at 1101 Wootton Parkway, 4th Floor,
MD9-978-04-01, Rockville, Maryland 20852 or such other address as Lender may
designate, the principal sum of Ten Million and No/100 Dollars ($10,000,000.00)
(the “Principal Sum”), or so much thereof as has been or may be advanced or
readvanced to or for the account of the Borrower pursuant to the terms and
conditions of the “Loan Agreement” (as hereinafter defined), together with
interest thereon at the rate or rates hereinafter provided, in accordance with
the following terms. This Amended and Restated Revolving Note, as the same may
be amended from time to time, is referred to herein as the “Note”. Subject to
the terms and provisions of this Note and the Loan Agreement, amounts repaid or
prepaid hereunder may be reborrowed. Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed thereto in the Loan
Agreement.

This Note amends and restates in its entirety that certain Revolving Note, dated
as of August 31, 2001, in the original principal amount of Ten Million and
No/100 Dollars ($10,000,000.00), executed by Integral and SAT and payable to the
order of Lender, as amended by that certain First Amendment to Revolving Note,
dated as of February 25, 2004, as further amended by that certain Second
Amendment to Revolving Note, dated as of January 19, 2005, as further amended by
that certain letter from Lender to Integral dated February 20, 2007, and as
further amended by that certain Fourth Amendment to Revolving Note, dated as of
March 30, 2007 (the “Original Note”). This Note is not a novation of the
Original Note.

1. Interest. Commencing as of the date hereof and continuing until repayment in
full of all sums due hereunder, the unpaid Principal Sum shall bear interest at
a fluctuating rate, determined as follows: Interest on the principal balance
outstanding from time to time shall accrue at a fluctuating annual rate equal to
the “LIBOR Market Index Rate” (hereinafter defined) in effect from time to time
plus 150 percentage points (15%). The LIBOR Market Index Rate, for any day, is
the rate for 1 month U.S. dollar deposits as reported on Telerate page 3750 as
of 11:00 a.m., London time, on such day, or if such day is not a London business
day, then the immediately preceding London business day (or if not so reported,
then as determined by Lender from another recognized source or interbank
quotation). Absent manifest error, the Lender’s determination of the LIBOR
Market Index Rate for any day shall be conclusive.



--------------------------------------------------------------------------------

The rate of interest that shall accrue under this Note shall change immediately
upon any change in the LIBOR Market Index Rate.

All interest payable under the terms of this Note shall be calculated by
applying a daily interest rate, determined by multiplying the outstanding
principal balance by the applicable annual interest rate and dividing the
resulting product by 360, to the actual number of days principal is outstanding.

2. Payments and Maturity. The unpaid Principal Sum, together with interest
thereon at the rate or rates provided above, shall be payable as follows:

a. interest shall be due and payable monthly, commencing on the last day of the
first calendar month commencing after the date of this Note, and on the last day
of each succeeding calendar month.

b. unless sooner paid, the unpaid Principal Sum, together with all interest
accrued and unpaid thereon, and all other amounts owing under this Note shall be
due and payable in full on February 28, 2010 (the “Maturity Date”). If the Loan
Agreement provides for the Borrower to make additional payments on account of
the Principal Sum from time to time, Borrower promise to make those payments at
the time and in the manner specified in the Loan Agreement.

This Note evidences the Borrower’s joint and several promise to repay advances
and readvances under the Loan Agreement. This Note will continue in full force
and effect and will evidence Borrower’s obligation to repay such advances and
readvances notwithstanding that the principal amount outstanding under the Loan
Agreement and evidenced by this Note may be reduced to zero from time to time.

3. Default Interest. Upon the occurrence of an Event of Default (as hereinafter
defined), unless otherwise required by law, the Lender shall be entitled to
interest on the unpaid balance at a rate of five percent (5%) above Lender’s
“Prime Rate” of interest, being that rate of interest announced by the Lender
from time to time as being its Prime Rate, in its sole discretion.

4. Late Charges. If the Borrower fails to make any payment under the terms of
this Note within ten (10) days after the date such payment is due, the Borrower
shall pay to the Lender on demand a late charge equal to five percent (5%) of
such payment.

5. Application and Place of Payments. Except as otherwise provided in the Loan
Agreement (hereinafter defined), all payments, made on account of this Note
shall be applied first to the payment of accrued and unpaid interest then due
hereunder, second to the unpaid principal balance and the remainder, if any,
shall be applied to any other amounts which remain owing hereunder. All payments
on account of this Note shall be paid in lawful money of the United States of
America in immediately available funds during regular business hours of the
Lender at its office at

 

2



--------------------------------------------------------------------------------

8300 Greensboro Drive, Suite 550, McLean, Virginia 22102-3604, or at such other
times and places as the Lender may at any time and from time to time designate
in writing to the Borrower.

6. Loan Agreement. This Note is governed by additional terms and conditions
contained in that certain Amended and Restated Revolving Line of Credit Loan and
Security Agreement, dated as of the date hereof, by and among the Borrower and
the Lender (said Amended and Restated Revolving Line of Credit Loan and Security
Agreement, as the same may be amended from time to time, is referred to herein
as the “Loan Agreement”). The indebtedness evidenced by this Note is included
within the meaning of the term “Debt” (as defined in the Loan Agreement). The
Loan Agreement amends and restates in its entirety that certain Amended and
Restated Revolving Line of Credit Loan Agreement and Security Agreement, dated
as of August 31, 2001, by and among Integral, SAT and Lender, as amended by that
certain First Modification to Amended and Restated Revolving Line of Credit Loan
Agreement and Security Agreement, dated as of February 3, 2003, as further
amended by that certain Second Amendment to Amended and Restated Revolving Line
of Credit Loan Agreement and Security Agreement, dated as of February 25, 2004,
and as further amended by that certain Third Amendment to Amended and Restated
Revolving Line of Credit Loan Agreement and Security Agreement, dated as of
January 19, 2005.

7. Security. This Note is secured by the Collateral described in the Loan
Agreement.

8. Events of Default. The occurrence of any one or more of the following events
shall constitute an event of default (individually, an “Event of Default” and
collectively, the “Events of Default”) under this Note:

a. the failure of the Borrower to pay to the Lender, when due, any amount
payable by the Borrower to the Lender under the terms of this Note; or

b. the occurrence of an event of default under any of the other Loan Documents.

9. Remedies. Upon the occurrence of an Event of Default, at the option of the
Lender, all principal, accrued interest and other sums payable by the Borrower
to the Lender under the terms of this Note shall become immediately due and
payable, and the Lender shall have all of the rights, powers, and remedies
available under the terms of this Note, any of the other Loan Documents and all
applicable laws. The Borrower and all endorsers hereby jointly and severally
waive presentment, protest and demand, notice of protest, notice of demand and
of dishonor and non-payment of this Note and expressly agree that this Note or
any payment hereunder may be extended from time to time without in any way
affecting the liability of the Borrower or any endorsers.

10. Expenses. The Borrower promises to pay to the Lender on demand by the Lender
all reasonable costs and expenses incurred by the Lender in connection with the
collection and enforcement of this Note, including, without limitation, all
reasonable attorneys’ fees and expenses, all court costs and all arbitration
fees and costs.

 

3



--------------------------------------------------------------------------------

11. Notices. Any notice, request, or demand to or upon Borrower or the Lender
shall be deemed to have been properly given or made when delivered in accordance
with the Loan Agreement.

12. Miscellaneous. Each right, power, and remedy of the Lender as provided for
in this Note or any of the other Loan Documents, or now or hereafter existing
under any applicable law or otherwise shall be cumulative and concurrent and
shall be in addition to every other right, power, or remedy provided for in this
Note or any of the other Loan Documents or now or hereafter existing under any
applicable law, and the exercise or beginning of the exercise by the Lender of
any one or more of such rights, powers, or remedies shall not preclude the
simultaneous or later exercise by the Lender of any or all such other rights,
powers, or remedies. No failure or delay by the Lender to insist upon the strict
performance of any term, condition, covenant, or agreement of this Note or any
of the other Loan Documents, or to exercise any right, power, or remedy
consequent upon a breach thereof, shall constitute a waiver of any such term,
condition, covenant, or agreement or of any such breach, or preclude the Lender
from exercising any such right, power, or remedy at a later time or times. By
accepting payment after the due date of any amount payable under the terms of
this Note, the Lender shall not be deemed to waive the right either to require
prompt payment when due of all other amounts payable under the terms of this
Note or to declare an Event of Default for the failure to effect such prompt
payment of any such other amount. No course of dealing or conduct shall be
effective to amend, modify, waive, release, or change any provisions of this
Note. This Note may not be changed orally, but only by an agreement in writing
signed by the party against whom enforcement of any waiver, change, modification
or discharge is sought.

13. Partial Invalidity. If any term or provision of this Note or the application
thereof to any person or circumstance shall be invalid or unenforceable to any
extent, the remainder of this Note and the application of such term or provision
to persons or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each term and provision of
this Note shall be valid and be enforceable to the fullest extent permitted by
law.

14. Cross-Default. A default under any note or any other obligation of the
Borrower to the Lender shall, at the option of the holder of this Note, be
deemed a default under this Note, entitling the holder of this Note (i) to
exercise all of its rights and remedies hereunder, including the right to
accelerate payment of all sums due hereunder; and (ii) to exercise all of its
rights and remedies provided in the Loan Agreement to be exercised upon the
occurrence of an Event of Default (as defined in the Loan Agreement). In the
event that at any time this Note and any note or any other obligation to the
Lender are held by different persons, each of such persons shall have all of the
rights, privileges and options provided to the holder of this Note as provided
herein and/or in the Loan Agreement.

15. Captions. The captions herein set forth are for convenience only and shall
not be deemed to define, limit, or describe the scope or intent of this Note.

 

4



--------------------------------------------------------------------------------

16. Governing Law. The provisions of this Note shall be construed, interpreted
and enforced in accordance with the laws of the Commonwealth of Virginia
(excluding Virginia’s choice of law rules).

17. Consent to Jurisdiction. Provisions of the Loan Agreement concerning the
Borrower’s consent to the jurisdiction of state and federal courts sitting in
the Commonwealth of Virginia are incorporated into this Note by reference and
shall have the same force and effect as if fully set forth in this Note.

18. Waiver of Trial by Jury. Provisions of the Loan Agreement concerning the
Borrower’s and Lender’s mutual waiver of trial by jury in disputes between the
Borrower and the Lender are incorporated into this Note by reference and shall
have the same force and effect as if fully set forth in this Note.

19. Arbitration. Provisions of the Loan Agreement specifying that certain
disputes between the Borrower and the Lender shall be resolved by binding
arbitration are incorporated into this Note by reference and shall have the same
force and effect as if fully set forth in this Note.

[signature and notary acknowledgment pages follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this instrument to be duly executed
and delivered under seal as of the date first written above.

 

INTEGRAL SYSTEMS, INC., a Maryland corporation By:   /s/ PETER J. GAFFNEY  
(SEAL) Name:   Peter J. Gaffney   Title:   Chief Executive Officer  

 

SAT CORPORATION, a California corporation By:   /s/ ELAINE M. BROWN   (SEAL)
Name:   Elaine M. Brown   Title:   Vice President and Chief Financial Officer

 

NEWPOINT TECHNOLOGIES, INC., a Delaware corporation By:   /s/ ELAINE M. BROWN  
(SEAL) Name:   Elaine M. Brown   Title:   Vice President and Chief Financial
Officer

 

REAL TIME LOGIC, INC., a Colorado corporation By:   /s/ ELAINE M. BROWN   (SEAL)
Name:   Elaine M. Brown   Title:   Vice President and Chief Financial Officer

 

LUMISTAR, INC., a Maryland corporation By:   /s/ ELAINE M. BROWN   (SEAL) Name:
  Elaine M. Brown   Title:   Vice President

 

6



--------------------------------------------------------------------------------

STATE OF        MARYLAND   )   CITY/COUNTY OF        CHARLES   )     To wit:

I, the undersigned, a Notary Public in and for the City/County and State
aforesaid, do hereby certify that Peter J. Gaffney, Chief Executive Officer of
Integral Systems, Inc., a Maryland corporation (“Integral”), whose name is
signed to the foregoing instrument, appeared before me this 30 day of APRIL
2007, and acknowledged that the foregoing is his true act and deed in such
capacity for and on behalf of Integral.

 

[SEAL]     /s/ TORY WALKER     Notary Public

My Commission Expires: APRIL 1, 2010

 

STATE OF        MARYLAND   )   CITY/COUNTY OF        CHARLES   )     To wit:

I, the undersigned, a Notary Public in and for the City/County and State
aforesaid, do hereby certify that Elaine M. Brown, Vice President and Chief
Financial Officer of SAT Corporation, a California corporation (“SAT”), whose
name is signed to the foregoing instrument, appeared before me this 30 day of
APRIL 2007, and acknowledged that the foregoing is her true act and deed in such
capacity for and on behalf of SAT.

 

[SEAL]     /s/ TORY WALKER     Notary Public

My Commission Expires: APRIL 1, 2010

 

STATE OF        MARYLAND   )   CITY/COUNTY OF        CHARLES   )     To wit:

I, the undersigned, a Notary Public in and for the City/County and State
aforesaid, do hereby certify that Elaine M. Brown, Vice President and Chief
Financial Officer of Newpoint Technologies, Inc., a Delaware corporation
(“NTI”), whose name is signed to the foregoing instrument, appeared before me
this 30 day of APRIL 2007, and acknowledged that the foregoing is her true act
and deed in such capacity for and on behalf of NTI.

 

[SEAL]     /s/ TORY WALKER     Notary Public

My Commission Expires: APRIL 1, 2010

 

7



--------------------------------------------------------------------------------

STATE OF        MARYLAND   )   CITY/COUNTY OF        CHARLES   )     To wit:

I, the undersigned, a Notary Public in and for the City/County and State
aforesaid, do hereby certify that Elaine M. Brown, Vice President and Chief
Financial Officer of Real Time Logic, Inc., a Colorado corporation (“RTL”),
whose name is signed to the foregoing instrument, appeared before me this 30 day
of APRIL 2007, and acknowledged that the foregoing is her true act and deed in
such capacity for and on behalf of RTL.

 

[SEAL]     /s/ TORY WALKER     Notary Public

My Commission Expires: APRIL 1, 2010

 

STATE OF        MARYLAND   )   CITY/COUNTY OF        CHARLES   )     To wit:

I, the undersigned, a Notary Public in and for the City/County and State
aforesaid, do hereby certify that Elaine M. Brown, Vice President of Lumistar,
Inc., a Maryland corporation (“Lumistar”), whose name is signed to the foregoing
instrument, appeared before me this 30 day of APRIL 2007, and acknowledged that
the foregoing is her true act and deed in such capacity for and on behalf of
Lumistar.

 

[SEAL]     /s/ TORY WALKER     Notary Public

My Commission Expires: APRIL 1, 2010

 

8